tcmemo_1996_10 united_states tax_court estate of bert b rapp deceased richard l rapp executor petitioner v commissioner of internal revenue respondent docket no filed date dennis n brager and gerald e lunn jr for petitioner clifton b cates iii and nancy c mccurley for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in and additions to petitioner's federal estate_tax additions to tax_deficiency sec_6653 sec_6653 interest on dollar_figure dollar_figure dollar_figure unless stated otherwise all section references are to the internal_revenue_code in effect for the date of the decedent's death after concessions the sole issue for decision is whether petitioner is eligible to deduct as an allowance of marital_deduction under sec_2056 the value of certain property distributed to a testamentary_trust for the benefit of the decedent's surviving_spouse this issue turns on whether the subject property is qualified_terminable_interest_property within the meaning of sec_2056 findings_of_fact the parties have stipulated some of the facts that are pertinent to this case the stipulation of facts filed by the parties and the exhibits attached thereto are incorporated herein by this reference the decedent mr bert b rapp died on date he was a california resident at that time the executor of the decedent's_estate mr richard rapp the decedent's son was also a california resident when the instant petition was filed originally the decedent's other son mr david rapp served as coexecutor but he relinquished that position before this action was commenced in addition to his two sons the decedent was survived by his wife of approximately years mrs laura rapp the decedent first met his wife in approximately years before they were married at that time the decedent owned an automobile service station and garage mrs rapp was employed but she also worked for the decedent in the evenings and sometimes on weekends the decedent did not pay mrs rapp for her services after the rapps were married mrs rapp continued to work for the decedent until the birth of their sons after that time mrs rapp was not employed outside the home over the years the decedent's business enterprises prospered his principal business was motor transportation service systems mtss a corporation engaged in vehicle leasing he was president of mtss and owned one-third of its outstanding_stock worth dollar_figure at the time of his death in addition to mtss the decedent was a partner in several partnerships and he owned shares in mutual funds several parcels of real_property promissory notes and shares of stock in other corporations mrs rapp managed the household budget and paid household expenses she did not take an active role in either her husband's business or his investment activities the decedent put several investments and at least one venture in his wife's name but mrs rapp played no active role in their management the decedent was satisfied with mrs rapp's management of their household expenses in mrs rapp was involved in an automobile accident as a result of the accident she was in a coma for days and she spent a total of months in the hospital the accident left her with poor vision and other medical problems after the accident mrs rapp often complained about her physical limitations she believed that she would never again be able to work the decedent believed that the accident greatly affected his wife's personality and was partially to blame for some of the marital discord that the rapps later suffered the decedent was not an attorney or an accountant in conducting his business affairs he relied on the advice of professionals however he attempted to become knowledgeable about the legal and tax consequences of his business transactions the decedent consulted frequently with mr laurence clark an attorney and with mr george lippert a certified_public_accountant neither mr clark nor mr lippert is an expert in estate_planning most of the decedent's legal affairs were handled by mr clark who is licensed to practice law in the state of california mr clark engaged in a general practice of law he maintained a professional and personal relationship with the decedent until the decedent's death mr clark had minimal experience in estate_planning and in handling estates with assets of more than dollar_figure million nevertheless in he prepared wills for both the decedent and mrs rapp the wills these wills were essentially identical each of the wills provided that all household furniture and furnishings clothing personal effects and automobiles of the testator were to be given to the surviving_spouse all other_property of the testator was given to the testator's two sons to be held in trust during the life of the surviving_spouse as cotrustees messrs david and richard rapp were given the power to disburse such amounts from the principal and income of the trust estate as they would decide is necessary in their absolute discretion for the health education and support of the surviving_spouse upon the death of the surviving_spouse the trust was to cease and the cotrustees were directed to distribute the balance of the trust estate to the testator's two sons or their living issue in the decedent executed a codicil that amended his will by changing the last successor trustee and the last successor executor but made no change in the substantive provisions of the will mr clark also prepared the wills that the decedent and mrs rapp executed on date the wills these wills revoked the wills but were substantively the same with only minor changes in language and form and with changes in the identity of successor executors and alternate trustees the decedent's and mrs rapp's wills were identical to one another in all material aspects like the wills the wills provide that all of the household furniture and furnishings clothing personal effects and automobiles of the testator are given to the surviving_spouse all other_property of the testator is given to the testator's two sons richard rapp and david rapp to be held in trust during the life of the surviving_spouse the trustee of the trust is given the power to disburse such amounts from the principal and income of the trust as the trustee decides is necessary in his absolute discretion for the proper health education and support of the surviving_spouse article fifth b of the decedent's will states as follows if at any time in the absolute discretion of the trustee or co-trustees my wife laura b rapp should for any reason be in need of funds for her proper health education and support the trustee may in his absolute discretion pay to or apply for the benefit of my wife such amounts from the principal and income of the trust estate up to the whole thereof as the trustee may from time to time deem necessary or advisable for her use and benefit the wills provide that on the death of the surviving_spouse the trust shall cease and the trustee shall distribute the residue of the trust to the decedent's sons or their children before he prepared the wills mr clark had become acquainted with the size and complexity of the decedent's business and financial holdings due to the fact that he had handled legal matters for the decedent and his businesses beginning in the mid-1970's the decedent had also given mr clark a personal financial statement dated date listing assets of dollar_figure liabilities of dollar_figure and a net_worth of dollar_figure the financial statement detailed the investments that the rapps owned in the decedent and mrs rapp executed their wills during a meeting in mr clark's office prior to that time mr clark had not consulted with mrs rapp about the provisions of her will during the meeting mr clark read parts of the decedent's will to the decedent and mrs rapp mr clark told mrs rapp that her will was essentially the same as the decedent's and that she would not understand it because it was technical at the time the wills were signed mr clark did not discuss the estate_tax consequences of the wills with either the decedent or mrs rapp the wills were executed during a difficult time in the decedent's marriage to mrs rapp during the mid-1980's the decedent had considered divorcing his wife mr clark advised the decedent that a divorce would be disruptive to the decedent's business ventures mr clark put the decedent in contact with a marriage counselor in the rapps remained married until mr rapp's death in from time to time the decedent discussed estate_tax matters with his friends and acquaintances on those occasions he urged them to plan to avoid estate_taxes he did not disclose any specific provisions of his will or his wife's will except to say that his sons would be co- trustees and that his wife children and grandchildren would not have to worry about the estate the decedent stated that he trusted mr richard rapp to handle financial matters and to look after mrs rapp in the event of his death the decedent also told his friends that he caused his will to be updated to account for changes in the law and he advised them to do the same the decedent told mr bruce bell an employee of wells fargo bank who supervised the decedent's and mtss's loan accounts with the bank that there would be minimal estate_taxes and minimal liquidity problems at the time of his death the decedent also discussed the estate_tax_marital_deduction with his accountant mr lippert sometime between and the decedent showed mr lippert an article about the marital_deduction permitted for federal estate_tax purposes the decedent told mr lippert that he was moving forward in that area on other occasions the decedent told mr lippert that his estate_tax matters were moving forward and under control mr lippert also discussed with the decedent how to provide liquidity to pay estate_taxes on death after the decedent's death mr lippert was surprised to learn that the testamentary_trust created under the decedent's will was not eligible for the marital_deduction the decedent's will was admitted to probate on date before the superior court of california county of los angeles referred to herein as the probate_court initially the coexecutors messrs david and richard rapp retained mr clark to handle the probate of the decedent's_estate as the proceedings went on however they became displeased with mr clark's handling of the estate they grew dissatisfied with the time it took mr clark to file required papers and they felt uncomfortable with some of the advice that he gave to them they also became aware that the decedent's will would require the payment of substantial federal_estate_taxes mr richard rapp felt that mr clark was uncooperative and was more concerned with avoiding a malpractice suit than with settling the estate's problems further mr richard rapp was unhappy because mr clark threatened to withdraw as counsel for mtss in a litigation matter if he were removed as counsel for the decedent's_estate after the other matter was resolved mr richard rapp caused the decedent's_estate to retain different counsel on date mrs rapp filed with the probate_court a document entitled petition for modification of trust created under article fifth of decedent's will admitted to probate in order to carry out decedent's intent mrs rapp's petition alleges it was decedent's intention that the trust created under article fifth of his will for the benefit of petitioner ie mrs rapp during her lifetime was intended to qualify for the qtip_election and that decedent believed that the trustees would pay all of the income from the trust at least annually to or for the benefit of petitioner during her lifetime based upon the decedent's intentions as alleged mrs rapp's petition asks the probate_court to reform the decedent's will to make it clear that the income from the trust will be payable annually to petitioner ie mrs rapp in order that the trust corpus will qualify as qualified_terminable_interest_property as defined by sec_2056 the petition claims that the subject trust is a marital_deduction gift as defined by section b of the california probate code to be a transfer of property that is intended to qualify for the marital_deduction mrs rapp's petition relies upon section of the california probate code which permits modification or termination of a_trust upon consent of all beneficiaries and section a of the california probate code west which permits modification or termination of a_trust to account for changed circumstances a hearing on mrs rapp's petition was set for date and mrs rapp served a copy of her petition and a copy of the notice of hearing on the decedent's sons both in their capacity as cotrustees and as beneficiaries on mr david rapp's two minor children and on mr clark on or about date the probate_court appointed matthew s rae esquire as guardian ad litem for the minor children of mr david rapp who were contingent remaindermen under the will and for the unborn unknown and or unascertained lawful issue of the decedent's two sons in advance of the hearing on mrs rapp's petition mr richard rapp made a survey of his father's friends and associates to determine the decedent's intent at the time his will was executed he also caused a search to be made of the decedent's financial records and files mr richard rapp believed that mr clark would not make a credible witness and mr rapp concluded that he could not defeat his mother's petition for reformation of the decedent's will the hearing on mrs rapp's petition took place on date the commissioner of internal revenue was not notified of the proceeding and did not enter an appearance mr clark was notified of the hearing but he did not voluntarily appear at the hearing the probate_court granted mrs rapp's petition on date and the court's order became final on date the order of the probate_court dated date reads as follows the petition for modification of trust created under article fifth of decedent's will admitted to probate in order to carry out decedent's intent came on the 29th day of september in department pincite a m for hearing and settlement by the above-entitled court the honorable richard c hubbell judge presiding with clark r byam of hahn hahn appearing on behalf of laura b rapp gerald e lunn jr appearing on behalf of richard l rapp and david l rapp co-executors of the will of bert rapp deceased and matthew s rae jr guardian ad litem appearing on behalf of any and all minor and unborn unknown and or unascertained grandchildren of decedent oral argument was presented by all parties present and all parties then submitted the matter for the court's determination based upon the written pleadings and oral argument the court finds as follows all notices of the hearing have been given as required_by_law the court orders that article fifth b of decedent's will is modified as follows b during the lifetime of my wife laura b rapp the trustee or co-trustees shall pay the net_income from the corpus of the trust annually or at more frequent intervals to or for the benefit of laura b rapp during her lifetime in addition to the net_income the trustee or co-trustees shall pay as much of the principal from the trust to or for the benefit of my wife as shall be needed to provide for the reasonable health education and support of my wife during her life- time any income accrued or held undistributed at the time of my wife's death shall be distributed to her estate that the following is added as subsection i to article fifth i i authorize my executor to elect to treat the trust created under this article fifth or any portion there- of as qualified_terminable_interest_property in order to obtain the marital deduc- tion for such property for federal estate_tax purposes whether or not my executors make such an election i hereby exonerate my executors from any liability resulting from making or failing to make such an election the order was signed by the probate_court judge and was also signed approved as to form by the guardian ad litem mr rae and the attorney for the estate mr lunn on or about date shortly before the due_date for the petitioner's estate_tax_return petitioner's attorney filed with the internal_revenue_service an application_for extension of time to file u s estate and generation-skipping_transfer_tax return and or pay estate and generation-skipping_transfer_tax es on form_4768 petitioner requested an extension of time to file until date for the following reasons the decedent's_estate includes numerous interrelated closely-held businesses some of which have experienced serious financial problems significant questions of valuation remain unresolved despite diligent efforts to resolve them furthermore a number of significant unresolved contingent creditors' claims remain outstanding against the estate the executor intends to make an election under sec_2057 sic b b v but cannot at this time determine which portion of the estate is to be treated as qualified_terminable_interest_property along with the application_for an extension of time to file petitioner's attorney sent a payment of estate_tax in the amount of dollar_figure and requested an extension of time to pay any additional_amount of estate_tax for the following reason the amount of estate_taxes can not sic be determined because the size of the gross_estate is unascertainable for the reasons set forth above under extension of time to file and the executor's election to treat property passing to the surviving_spouse as qualified_terminable_interest_property cannot be made nevertheless a payment of dollar_figure against the amount of estate_taxes estimated to be due is paid with this application petitioner's attorney did not explain how the estate_tax payment of dollar_figure was computed on date the executor filed the petitioner's united_states estate and generation-skipping_transfer_tax return on irs form_706 according to the return the decedent and mrs rapp owned community_property worth dollar_figure at the time of the decedent's death the return reports that the decedent's total gross_estate consisting of one-half the community_property in the aggregate amount of dollar_figure is composed of the following assets real_estate sch a stocks and bonds sch b mortgages notes and cash sch c insurance on decedent's life sch d jointly owned property sch e other miscellaneous property sch f partnerships leasehold on bldg and lot option agreement overpayment of federal_income_tax jewelry and furs household furnishings total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a schedule m--bequests etc to surviving_spouse was filed with the petitioner's estate_tax_return the executor answered no to question on schedule m that question asks did any property pass to the surviving_spouse as a result of a qualified_disclaimer if yes attach a copy of the written disclaimer required by sec_2518 no written disclaimer was attached to the petitioner's estate_tax_return in response to question on schedule m the executor checked the space provided to elect to claim a marital_deduction for qualified_terminable_interest_property qtip under sec_2056 schedule m states that the executor intended to claim the marital_deduction only with respect to so much of the residue of the decedent's_estate as reduces the total estate_tax payable to dollar_figure the following statement is set forth on part of schedule m a fraction of each of the above assets allocated to the testamentary qtip_trust established under article fifth of decedent's last will dated date as construed by court order modifying decedent's trust dated date shall be subject_to the qtip_election hereunder the numerator of such fraction shall be the minimum amount of federal estate_tax_marital_deduction under sec_2056 necessary to reduce the federal estate_tax to dollar_figure based on the values as finally determined for federal estate_tax purposes of all assets includible in the decedent's taxable_estate and the denomina- tor shall be the final federal estate_tax_value of the property passing to the trust established under article fifth of the decedent's will as modified by the order modifying decedent's trust dated date after taking into account all liabilities of the estate the fore- going provisions shall be interpreted based on the executor's intent that the elective property will reflect its proportionate share of any increase or decline in value in the whole of the property listed above or any subsequently discovered property allocable to such trust and that the total federal estate_tax payable hereunder shall not exceed dollar_figure the record of this case does not explain why the executor intended to pay estate_taxes of dollar_figure on part of schedule m which calls for a list of property interests which are not subject_to a qtip_election the executor reported the property specifically devised to mrs rapp consisting of the couple's residence the household furnishings and the decedent's personal effects in the aggregate amount of dollar_figure on part of schedule m which calls for a list of property interests which are subject_to a qtip_election the executor reported dollar_figure that amount is composed of the value of the assets available for distribution to the testamentary_trust dollar_figure ie total gross_estate dollar_figure less assets devised to mrs rapp dollar_figure and assets jointly owned with other individuals dollar_figure less the portion of the property that was not subject_to the qtip_election dollar_figure and the aggregate nonmarital deductions claimed on the return dollar_figure the marital_deduction claimed on the return is dollar_figure it consists of the total interests passing to mrs rapp dollar_figure ie dollar_figure plus dollar_figure less federal_estate_taxes dollar_figure and other death taxes dollar_figure in the notice_of_deficiency issued to petitioner respondent determined that petitioner had failed to fully substantiate the marital_deduction respondent allowed the deduction to the extent of the property that had been specifically devised to mrs rapp dollar_figure but disallowed the deduction to the extent of the property that had been distributed to the testamentary_trust opinion for purposes of computing federal_estate_taxes sec_2056 permits an allowance of marital_deduction to be deducted from the gross_estate sec_2056 in general the allowance of marital_deduction consists of the value of any interest in property which passes or has passed_from_the_decedent to his or her surviving_spouse id however as a general_rule the marital_deduction does not include the value of any property in which the decedent's spouse is given a life_estate or other terminable_interest and in which another person is given an interest that may permit the other person to possess or enjoy any part of the property after the interest of the surviving_spouse terminates or fails sec_2056 an exception to the limitation applicable to life estates or other terminable interests is provided by sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property herein referred to as qtip is treated as passing only to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qtip as follows i in general --the term qualified_terminable_interest_property means property-- i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies a qualifying_income_interest_for_life is defined by sec_2056 as follows ii qualifying_income_interest_for_life --the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse after concessions by the parties the sole issue for decision in this case is whether the property distributed to the testamentary_trust established under the decedent's will is qtip as defined by sec_2056 with the result that the value of that property is eligible to be included in the allowance of marital_deduction provided by sec_2056 petitioner bears the burden of proving eligibility for the deduction rule a tax_court rules_of_practice and procedure all rule references in this opinion are to the tax_court rules_of_practice and procedure as originally written article fifth of the decedent's will provides that the residue of the decedent's property after the payment of certain debts and expenses is to be placed in trust for the benefit of the decedent's surviving_spouse and upon her death to be divided equally between the decedent's two sons the will does not give mrs rapp the right to receive income from the trust it provides that she is entitled to receive distributions of income and principal from the trust if the cotrustees make the determination in their absolute discretion that she is in need of funds for her proper health education and support thus under the decedent's will mrs rapp is not entitled to receive all the income from the property payable annually or at more frequent intervals as required by sec_2056 accordingly as the decedent's will was originally written the property which formed the corpus of the testamentary_trust is not qtip and is not eligible to be included in the marital_deduction sec_2056 the decedent's will was reformed by the order of the probate_court issued on date quoted above as reformed article fifth b of the decedent's will directs the trustees to pay the net_income from the corpus of the trust annually or at more frequent intervals to or for the benefit of laura b rapp during her lifetime the reformed will also expressly authorizes the executor to elect to treat the property held in the trust as qtip petitioner argues that the corpus of the trust can be included in the marital_deduction for four reasons first petitioner argues that on the date of the decedent's death mrs rapp had an enforceable right under california law to obtain reformation of the decedent's will as approved by the order of the probate_court and that the order of the probate_court should be respected for federal estate_tax purposes second petitioner argues that the qtip rules are applied as of the date of the qtip_election not the date of the decedent's death third petitioner argues that as of the date of the decedent's death mrs rapp was entitled to receive annual distributions of all of the income from the trust because the actions of the co- trustees and the guardian ad litem in consenting to the reformation constituted a qualified_disclaimer under sec_2518 fourth petitioner argues that as of the date of decedent's death mrs rapp was entitled to receive annual distributions of all of the income from the trust because the cotrustees were obligated to make such distributions to mrs rapp under a fiduciary duty to look after her best interests enforceable right under california law to all trust income as a general_rule state law determines the property rights and interests created by a decedent's will but federal_law determines the tax consequences of those rights and interests e g 767_f2d_1344 9th cir in this case petitioner's eligibility to include the value of the trust property in the marital_deduction for federal estate_tax purposes depends upon the nature of the interest that mrs rapp received in the trust under the decedent's will the nature of mrs rapp's interest in the trust is a matter of california state law see eg 914_f2d_1322 9th cir affg tcmemo_1988_433 petitioner argues that the order of the probate_court reforming the decedent's will should be respected for federal estate_tax purposes however the law is clear and both parties to this case agree that we are not bound by the action of a state trial_court such as the order of the probate_court that has not been affirmed by the state's highest court 387_us_456 674_f2d_761 9th cir see 94_tc_666 if the action of the probate_court is to be respected for federal estate_tax purposes it must be in conformity with california law and in the absence of a determination by the california supreme court we are charged with the responsibility of making that determination commissioner v estate of bosch supra pincite thus we must decide whether mrs rapp had an enforceable right under california law to obtain annual distributions of all of the income from the trust for life as required by the order of the probate_court see id petitioner begins by arguing that the order of the probate_court must be presumed to be a bona_fide recognition of enforceable rights under california law and that respondent has failed to rebut that presumption in support of that argument petitioner cites section e -2 d estate_tax regs currently sec_20_2056_c_-2 estate_tax regs which provides as follows if as a result of the controversy involving the decedent's will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent_to_his_surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent's_estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest however such a decree will be accepted only to the extent that the court passed upon the facts upon which deductibility of the property interest depends if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse we are not convinced that there was a genuine and active contest in the probate_court or that the order of the probate_court constitutes a decision of a local court upon the merits in an adversary proceeding so as to trigger the presumption set forth in the above regulation sec e -2 d estate_tax regs in this connection it is significant that the guardian ad litem stated during the hearing before the probate_court that a benefit would be realized by the entire rapp family if the estate_tax of approximately dollar_figure million were postponed until mrs rapp's death he stated as follows under those circumstances the benefit to the entire family the entire estate by post- poning the tax until the surviving_spouse dies i believe is also a benefit on the person i have been appointed to represent we do not accept petitioner's assertion that the investigation conducted by the executor proves that the proceeding before the probate_court was adversarial in nature to the contrary it is equally likely that the executor's investigation was undertaken to justify petitioner's position before this court in order to obtain the benefit of postponing the estate_tax in any event we do not accept petitioner's assertion that the order of the california probate_court is a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest sec e -2 d estate_tax regs to the contrary the record of the hearing before the probate_court shows that the court granted mrs rapp's petition after ascertaining the opinion of the guardian ad litem that his clients will not be adversely affected by this petition and determining that no objection had been filed to the petition no witnesses were called to testify and no documents were introduced into evidence we find nothing in the record of this case to show that the probate_court passed upon the facts upon which deductibility of the property interests depends sec e -2 d estate_tax regs rather the order of the probate_court appears to have been rendered by consent such that it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse sec e -2 d estate_tax regs thus we reject petitioner's assertion that the order of the probate_court must be presumed to be a bona_fide recognition of mrs rapp's enforceable rights under california law we proceed to review california law to determine whether mrs rapp was entitled under the decedent's will to receive annual distributions of all of the income from the testamentary_trust under california law the nature of the interest given by a testator to his or her surviving_spouse is determined in accordance with the testator's intent as determined by a construction of the language used in the will e g gill v stone in re estate of dodge p 2d cal hembree v quinn in re estate of russell p 2d cal kime v barnard estate of kime cal rptr cal ct app talbot v bachelor estate of casey cal rptr cal ct app cullinan v dunne estate of lindner cal rptr cal ct app evidence concerning the circumstances surrounding the testator's execution of the will so-called extrinsic evidence is generally admissible to determine whether a seemingly clear instrument or term is actually ambiguous hoover v hartman cal rptr cal ct app see also saleen v aulman in re estate of taff cal rptr cal ct app if extrinsic evidence renders the language of the will susceptible of two or more meanings then the extrinsic evidence can be used to resolve the ambiguity hembree v quinn supra pincite however if the extrinsic evidence does not render the will ambiguous the extrinsic evidence is disregarded and the plain language of the will is relied upon to determine the testator's intent estate of heim v commissioner f 2d pincite irrespective of whether extrinsic evidence is considered the objective of the courts in california is to determine the testator's intent from the language used and not to write a new will for the testator in talbot v batchelor supra pincite the court stated as follows further whether or not resort is had to extrinsic evidence the court must determine the intent of the testator from the language used the court in interpreting the will may not decide what the testator should have done or even that the testator desired to accomplish a particular objective the court determines only what the testator did do by the manner in which he expressed himself in short the court under the guides of interpretation may not write a new will for the testator we note that the california probate code provides special rules for a marital_deduction gift defined as a transfer of property that is intended to qualify for the marital_deduction cal probate code sec b west for this purpose the marital_deduction is defined as the federal estate_tax deduction allowed for transfers under sec_2056 of the internal_revenue_code cal probate code sec a west if an instrument contains a marital_deduction gift the california probate code provides a liberal construction to allow a marital_deduction as follows a the provisions of the instrument including any power duty or discre- tionary authority given to a fiduciary shall be construed to comply with the marital_deduction provisions of the internal_revenue_code b the fiduciary shall not take any_action or have any power that impairs the deduction as applied to the marital_deduction gift cal probate code sec a and b west these special rules do not apply unless there is sufficient evidence to find that the decedent intended the gift to qualify for the marital_deduction see estate of heim v commissioner supra pincite in this case as mentioned above the language of the decedent's will gives mrs rapp an interest in only so much of the income from the trust as is paid for her proper health education and support in the absolute discretion of the cotrustees this language is clear and unambiguous and cannot be construed to give mrs rapp the right to all the income from the property payable annually or at more frequent intervals as required by the definition of qualifying_income_interest_for_life set forth in sec_2056 further there is no mention of the marital_deduction in the decedent's will nor any evidence from the language of the will that the decedent intended the trust property to qualify for the marital_deduction notwithstanding the seemingly unambiguous language used in the decedent's will the court allowed petitioner to introduce extrinsic evidence of the facts and circumstances surrounding the execution of the decedent's will over respondent's objection as discussed above the introduction of such evidence is permissible under california law e g hembree v quinn supra pincite hoover v hartman supra pincite petitioner introduced the testimony of seven witnesses into evidence and based thereon claims to have presented substantial direct and indirect evidence that the decedent intended that the residue of his estate qualify for the marital_deduction as direct evidence of such intent petitioner cites the testimony of three witnesses and argues in its post-trial brief that the decedent told his accountant mr lippert that he was changing his estate plan to take advantage of the unlimited_marital_deduction and led mr lippert to believe that the decedent had instructed attorney clark to change his will so that it would qualify for the unlimited_marital_deduction petitioner also argues that the decedent told mrs rapp that when he died everything would be hers and that the decedent told his niece mrs josephson that whatever he earned in his lifetime was going to be his wife's and ultimately his sons ' as indirect evidence that the decedent intended the residue of his estate to qualify for the marital_deduction petitioner argues in its post-trial brief that the decedent told his wife his son and his banker mr bruce bell that his estate plan had been drafted to avoid or defer taxes and that there would be minimal taxes due upon his death petitioner also cites as indirect evidence the decedent's statements made to mrs josephson his investment adviser mr parneet kongkeo and his friend mr john pabigian about the importance of estate_planning and deferring taxes petitioner further cites the fact that the decedent had shown an article to his cpa discussing the marital_deduction and the changes in the estate_tax laws according to petitioner the statements made by the decedent to those individuals are simply not reconcilable with the will as drafted and under california law the will is therefore ambiguous even assuming that we accept petitioner's characterization of the testimony of its seven witnesses we do not agree that any of the testimony proves either that the decedent intended the corpus of the testamentary_trust to qualify for the marital_deduction or that any of the language used in the decedent's will is ambiguous the testimony of petitioner's witnesses consists of general statements made by the decedent to his family friends and business associates about estate_planning and death taxes none of petitioner's witnesses other than mrs rapp ever saw the decedent's will and in no case did the decedent discuss specific provisions of his will with any of them none of the decedent's statements specifically refers to his will let alone uncovers an ambiguity in the language used in the will the picture that emerges from the testimony of petitioner's witnesses is that the decedent was a successful businessman who was knowledgeable about the federal_income_tax consequences of his leasing business who usually sought to minimize taxes who wanted to provide for mrs rapp and his sons and who attempted to educate himself about estate_planning and death taxes by reading articles and discussing those matters with various friends and business associates prior to the time the decedent executed his will the record shows that the decedent was aware of the qtip provisions of the marital_deduction this is shown by the fact that he had discussed an article on that subject with his accountant mr lippert during or we can even infer from the testimony of petitioner's witnesses that the decedent considered using a so-called qtip_trust in his will however there is no evidence that the decedent actually did so the language of article fifth b of his will does not give mrs rapp the right to receive the annual income from the trust rather article fifth b gives mrs rapp only so much of the income from the trust as the cotrustees in their absolute discretion deem necessary for her proper health education and support the decedent's will does not use the term marital_deduction qtip or the like or otherwise give any indication that the decedent intended the corpus of the testamentary_trust to be eligible for the marital_deduction nor is there any extrinsic evidence that uncovers an ambiguity in the sense of a double meaning in the language used in the decedent's will from which we could infer that the decedent intended the trust to be eligible for the marital_deduction we simply have no basis to conclude from the record of this case that the decedent intended mrs rapp to be entitled to all the income from the property payable annually or at more frequent intervals as required by sec_2056 ii i see estate of heim v commissioner f 2d pincite qtip rules must be applied as of the date of the election petitioner's second argument is that the date for determining whether property or an interest in property passing to the surviving_spouse qualifies as qtip is the date of the qtip_election and not the date of the decedent's death according to petitioner the trust property in this case qualifies as qtip because on the date the qtip_election was made mrs rapp was entitled to all of the income from the trust in support of that argument petitioner cites recent opinions issued by the u s courts of appeals for the sixth eighth and fifth circuits in 43_f3d_226 6th cir revg tcmemo_1992_579 15_f3d_779 8th cir revg 98_tc_678 and 976_f2d_1486 5th cir revg 97_tc_327 the facts of each of the cases relied upon by petitioner estate of spencer estate of robertson and estate of clayton are similar the estate plan of the decedent in each of those cases included one or more trusts in which the surviving_spouse was given a qualifying_income_interest_for_life as defined by sec_2056 and at least one other trust in which the surviving_spouse was not given a qualifying_income_interest_for_life the decedent in each of the cases had clearly articulated his intention that some or all of the residue of his estate would pass to the qtip_trust the controversy arose because each decedent had also given his personal representative the discretion to determine what portion if any of the residue of his estate should pass to the qtip_trust and what portion should pass to the non-qtip trust the commissioner argued that the personal representative’s discretion to direct property away from the qtip_trust constituted an impermissible power to appoint property away from the surviving_spouse contrary to sec_2056 and precluded the property from meeting the requirement imposed by sec_2056 that it be property which passes from the decedent in each of the three cases the court_of_appeals rejected the commissioner’s reading of sec_2056 as contrary to the statute estate of spencer v commissioner supra pincite estate of robertson v commissioner supra pincite estate of clayton v commissioner supra pincite all of the courts noted that the election is one of the elements of the definition of qtip sec_2056 and at least one of those courts reasoned that the statute requires the validity of the qtip_election to be determined as of the time the election is made rather than as of the date of the decedent’s death estate of spencer v commissioner supra pincite estate of robertson v commissioner supra pincite- estate of clayton v commissioner supra pincite in each of the cases when the court tested the validity of the election it found that the property in the qtip_trust met the definition of qtip because in accordance with the decedent’s expressed interest the surviving_spouse was entitled to all of the income from the property for life payable annually or at more frequent intervals and no person had a power to appoint any part of the property to any person other than the surviving_spouse thus in each case the court held that the surviving_spouse had a qualifying interest for life in the property held by the qtip_trust as required by sec_2056 ii and that the decedent’s estate was entitled to include the value of the property held by the qtip_trust in the marital_deduction the tacit premise of petitioner’s second argument is that we should test the validity of the qtip_election based upon the interest that mrs rapp received under the order of the probate_court reforming the decedent’s will however as discussed above we are not bound by the order of the probate_court in determining what interest in the trust passed_from_the_decedent to mrs rapp under california law commissioner v estate of bosch u s pincite in fact as discussed in the prior section of this opinion we found that the order of the probate_court was not in accordance with the decedent’s intent as determined from the language used in the decedent’s will and thus was not in accordance with california law accordingly we found that mrs rapp’s interest in the trust was the interest described by the decedent’s will as originally drafted under the decedent’s will mrs rapp did not have the right to any income from the trust property she was entitled to receive income from the trust only if the cotrustees determined in their absolute discretion that she needed funds for her proper health education and support in this case therefore it does not matter when the validity of the qtip_election is tested as of the date of the decedent’s death or as of the date of the election at no time did mrs rapp have a qualifying_income_interest_for_life in the trust as defined by sec_2056 which passed_from_the_decedent as required by sec_2056 and at no time did the trust property in this case qualify as qtip the order of the probate_court is a qualified_disclaimer under sec_2518 petitioner's third argument is that the order of the probate_court is in effect a qualified_disclaimer as defined by sec_2518 petitioner argues that the trustees and the guardian ad litem consented to the probate court's order reforming the decedent's will and in effect disclaimed the right and or power of the trustees to accumulate income of the marital trust during laura's lifetime petitioner takes this position in the alternative to its position discussed above that the order of the probate_court was a decision of a local court upon the merits in an adversary proceeding according to petitioner the effect of such a qualified_disclaimer is that the income_interest must be deemed to have passed_from_the_decedent to laura ie mrs rapp respondent argues that the court should not consider this issue viz whether the probate court's order meets the requirements of a qualified_disclaimer under state or federal_law because it was raised for the first time in petitioner's post-trial brief as a result respondent complains the government was deprived of an opportunity to introduce evidence at trial that would have had a bearing on the issue in this regard respondent notes that one of the cotrustees mr david rapp and the guardian ad litem mr rae were not called to testify at trial and respon- dent did not examine the other cotrustee mr richard rapp about this issue respondent also raises a number of substantive issues about whether the probate court's order constitutes a qualified_disclaimer under either federal or california state law finally respondent argues in the alternative that even if the order of the probate_court does constitute a qualified_disclaimer mrs rapp did not thereby receive a qualifying_income_interest_for_life as required by sec_2056 in general if a person makes a qualified_disclaimer with respect to an interest in property then the federal estate gift and generation-skipping_transfer_tax provisions apply as if the interest had never been transferred to such person sec_2518 see sec_25_2518-1 gift_tax regs the interest is treated as passing directly from the transferor of the property to the person entitled to receive it as a result of the disclaimer sec b gift_tax regs if property is treated as passing from the decedent to his or her surviving_spouse as a result of a qualified_disclaimer then the value of the property can be included in the marital_deduction see 62_f3d_1259 10th cir revg tcmemo_1993_577 sec_20_2056_d_-1 estate_tax regs petitioner raised its contention that the probate_court order constituted a qualified_disclaimer under sec_2518 for the first time in its post-trial brief in deciding whether to permit a party to raise a new issue on brief we must determine whether considerations of surprise and prejudice require the court to protect the opposing party from having to face a belated issue at a time when the opportunity to present pertinent evidence is limited 92_tc_1267 affd 906_f2d_62 2d cir in cases where the opposing party is surprised by the issue in the sense that the proponent did not give fair warning of his intent to raise it and is prejudiced by being foreclosed from introducing evidence that would have a bearing on the new issue we have declined to consider the new issue see eg 96_tc_226 on the other hand we have permitted a party to raise a new issue on brief where we have found that there would be no prejudice to the opposing party see eg ware v commissioner supra pincite9 91_tc_200 affd 905_f2d_1190 8th cir in this case respondent received no warning prior to petitioner's post-trial brief that petitioner intended to contend that the probate court's order constituted a qualified_disclaimer under sec_2518 also at the time this issue was raised respondent was foreclosed from examining the cotrustees and the guardian ad litem about the various factual elements of the definition of qualified_disclaimer under sec_2518 and sec_278 of the california probate code therefore respondent would be prejudiced if we were to consider this issue moreover even if we were to agree to consider this issue we would have to find on the basis of the record made at trial that petitioner did not meet its burden of proving that the probate court's order constituted a qualified_disclaimer see rule as quoted above a qualified_disclaimer is an irrevocable and unqualified refusal by a person to accept an interest in property sec_2518 petitioner argues in its post-trial brief that the interest disclaimed was the right and or power of the trustees to accumulate income of the marital trust during laura's lifetime however there is nothing in the record of this case to prove that the trustees disclaimed anything the order of the probate_court on which petitioner relies is the action of the probate_court and not the action of any of the parties to that proceeding see 340_us_106 neither of the trustees in this case mr richard rapp or his brother testified that either of them made a qualified_disclaimer of anything in fact to the contrary on schedule m of the decedent's_estate tax_return one of the trustees mr richard rapp acting in his capacity as executor answered no to question no did any property pass to the surviving_spouse as a result of a qualified_disclaimer mr richard rapp also failed to attach to the petitioner's estate_tax_return a written disclaimer as required by question no finally there is no testimony or other evidence to show what interest in property was being disclaimed as required both by sec_25_2518-2 gift_tax regs and by california probate code sec_278 or that the requisite interest passed to the surviving_spouse by operation of law without any direction on the part of the persons purporting to make the disclaimer see depaoli v commissioner supra 100_tc_42 fiduciary duty compels trustees to pay all trust income to mrs rapp petitioner's final argument is that this case is governed by the opinion of the court_of_appeals for the ninth circuit in 964_f2d_959 9th cir revg 96_tc_760 according to petitioner under the ellingson case the marital_deduction should be allowed because the trustees had a fiduciary duty to mrs rapp to comply with the qtip rules petitioner's post-trial brief further states as follows petitioner submits that the trustees were under a fiduciary duty to commit to pay all of the income to laura ie mrs rapp both because of her need to receive such income and because it would be detrimental to her legitimate interests under the will to pay a large estate_tax at the decedent's death the thrust of petitioner's argument is that the trustees are bound to pay all of the income of the trust to mrs rapp because otherwise the trust would not qualify for the marital_deduction and the estate would be liable for estate_taxes of more than dollar_figure million and that would be contrary to mrs rapp's best interests petitioner argues that mrs rapp thus had a qualifying_income_interest_for_life in the trust as required by sec_2056 ii and the trust property qualifies as qtip in support of this argument petitioner cites section a of the california probate code under which trustees are directed to act in accordance with fiduciary principles and not act in bad faith even if a_trust instrument confers absolute sole or uncontrolled discretion on the trustee petitioner also cites section a of the california probate code which requires a trustee to administer the trust with the care skill prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims to accomplish purposes of the trust as determined from the trust instrument petitioner's argument is based upon a misreading of the estate of ellingson case in that case the settlor's estate plan provided for the creation of a marital_deduction_trust upon his death under which his surviving_spouse received the entire net_income of the trust for her life however the trust agreement contained a proviso under which the trustees one of whom was the surviving_spouse were authorized to accumulate income in excess of the amount which the trustee deems to be necessary for the surviving spouse's needs best interests and welfare estate of ellingson v commissioner supra pincite the court_of_appeals found on the basis of a fully stipulated record that the settlor intended the trust property to constitute qtip and to qualify for the marital_deduction id pincite notwithstanding the decedent's expressed intent that the trust qualify for the marital_deduction the accumulation proviso seemed to mean that the surviving_spouse was not entitled to all of the income from the trust and therefore the surviving_spouse did not have a qualifying_income_interest_for_life as defined by sec_2056 thus there was a conflict between the provisions of the trust agreement under which the surviving_spouse was to receive the entire net_income of the trust and the accumulation proviso under which the trustee was authorized to accumulate income deemed to be in excess of the amount necessary for the surviving spouse's best interests in the ellingson case the court_of_appeals resolved the ambiguity in the trust agreement by interpreting the language used in the accumulation proviso in accordance with the the settlor's clearly manifested intent that the marital_deduction property qualify for the qtip deduction id pincite the court_of_appeals concluded that because the trustees had chosen to make the qtip_election the best interests of the surviving_spouse as that phrase was used in the accumulation proviso required the trustees to pay all of the income of the trust to the surviving_spouse during her lifetime otherwise they would be forced to sell the family farm in order to pay estate_taxes in excess of dollar_figure million and that would not be in the best interests of the surviving_spouse id pincite on the other hand if the trustees had chosen to decline to make the qtip_election then the best interests of the surviving_spouse would permit the accumulation of income petitioner is asking this court to do something that the court_of_appeals in ellingson did not do petitioner asks us to find that the trustees are required to pay all of the income from the trust to mrs rapp on the ground that it is in mrs rapp's best interests for the trust to qualify for the marital_deduction unlike the ellingson case however there is no evidence in the trust instrument that the decedent intended such result therefore the ellingson case does not govern this one in fact the court_of_appeals specifically distinguished its opinion from 893_f2d_660 4th cir 95_tc_446 and 94_tc_666 which it described as cases in which there was no clearly manifested intent in the instrument that the trust property qualify as qtip see estate of ellingson v commissioner f 2d pincite petitioner also cites 522_f2d_132 d c cir revg tcmemo_1973_112 in support of its position that case was decided before the qtip provisions were enacted it involves sec_2056 which contains a similar requirement to the definition of qualifying_income_interest_for_life found in sec_2056 sec_2056 permits a marital_deduction with respect to property in which the surviving_spouse is given a life_estate with a general_power_of_appointment it requires the surviving_spouse to be entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals sec_2056 in estate of mittleman supra pincite n the decedent's will gave the residue of his property to a_trust to provide for the proper support maintenance welfare and comfort of his surviving_spouse for her entire lifetime the issue in that case was whether the quoted language conveyed all of the income from the trust payable annually or at more frequent intervals after examining the language of the will as a whole as well as extrinsic evidence the court found beyond peradventure that the testator intended a gift of the entire trust income to the wife and distribution thereof promptly enough to qualify the trust property for the marital_deduction id pincite therefore estate of mittleman is not apposite to this case in which as discussed above our examination of the language of the will and extrinsic evidence fails to show that the decedent intended mrs rapp to receive all the income from the trust property payable annually or at more frequent intervals for the foregoing reasons we find that the property distributed to the testamentary_trust created under the decedent's will is not qtip and is not eligible to be included in the marital_deduction claimed by petitioner for federal estate_tax purposes to reflect that finding and concessions of the parties decision will be entered under rule
